Citation Nr: 1541905	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-24 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Department of Veterans Affairs Medical Center in Battle Creek, Michigan


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred at EW Sparrow Hospital from February 10 to 16, 2010.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to January 1994.   The appellant is a medical care provider who provided care to the Veteran in February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs Medical Center (VAMC).  

A review of the Veteran's VBMS file reveals an unadjudicated March 2011 claim of entitlement to service connection for an acquired psychiatric disorder, to include depression secondary to a service connected disorder and a Gulf War Syndrome.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  
   
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the claimant if further action is required.


REMAND

Documents submitted prior to November 2011 are missing from the claims folder.  These documents include the claimant's claim and the original decision by the AOJ.  Upon remand these documents must be located and associated with the file.  If they cannot be located, the AOJ must take the appropriate steps to notify the claimant, so the missing documents may be resubmitted.

Additionally, as noted above the Veteran has filed a claim of entitlement to service connection for an acquired psychiatric disorder secondary to his service connected migraine disorder, and due to Gulf War Syndrome.  While this issue is not currently developed or certified for appellate review, it is inextricably intertwined with the claim presented by the appellant under 38 U.S.C.A. § 1728 (West 2014).  Hence, further development is required, and such action must be undertaken before this claim is returned to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Locate and associate all documents submitted before November 2011, including the claimant's original claim and the original decision of the AOJ, with the claim file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Request that the Detroit, Michigan Regional Office adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder to include depression secondary to service connected disorders and a Gulf War syndrome in accordance with all appropriate procedures to include compliance with the Veterans Claims Assistance Act of 2000.  If this claim is granted, the VA Medical Center in Battle Creek, Michigan must be advised, and requested to readjudicate the claim of entitlement to payment or reimbursement of private medical expenses incurred at EW Sparrow Hospital from February 10, 2010, to February 16, 2010.  The appellant's claim must not be returned to the Board prior to the Veteran's claim being formally adjudicated.  

The claimant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




